DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “notches having a shape selected from the group including a rectangular, circular, triangular, star, or a combination thereof” as set forth in Claims 4 and 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to Claim 15, the preamble of this claim does not conform to the preamble of Claim 9.  Note that Claim 9 is an apparatus claim.  It appears that Claim 15 should have depended upon Claim 11 instead of Claim 9.
For the purpose of examination it will presumed that Claim 15 depends upon independent Claim 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gooding et al (U.S. Patent Application Publication No. 2003/0208994), hereinafter “Gooding”, in view of Johancen et al (U.S. Patent No. 1,671,724), hereinafter “Johancen”, and Yu Chen (U.S. Patent No. 7,228,677), hereinafter “Chen ‘677”.
With respect to Claim 1, Gooding, Figures 1-10, teaches a film roll (see Figure 7) that is compatible with a wrap dispenser comprising: 
a core 31 with a first end, a second end an outer surface and a lumen; 
the first end having a notch 32 and the second end having a notch;

a wrap dispenser 1 comprising: 
a first frame member 6 and a second frame member 7; 
a handle 2 connecting the first frame member 6 to the second frame member 7; 
a first roller 4 connected to the first frame member 6 and the second frame member 7; 
a second roller 5 connected to the first frame member 6 and the second frame member 7 and is operationally associated with the first roller; 
an upper boss 26 secured to the first frame member 6 with one or more lugs 30 emanating out of the upper boss 26; 
a lower boss 10 secured to the second frame member 7 with one or more lugs emanating out of the lower boss;  
wherein the upper boss 26 and lug 30 are designed to engage with the first end of the core 31 of the film roll 11 by inserting the lug 30 into the notch 32; and 
wherein the lower boss 10 is designed to engage with the second end of the core of the film roll 11.
Gooding teaches all the elements of the dispenser except for a boss handle operationally associated with the upper boss and passing through the first frame member, the boss handle allowing for the raising and lowering of the upper boss.
However, Chen ‘677 teaches a boss handle 212.
It would have been obvious to one of ordinary skill in the art to provide Gooding with a boss handle, as taught by Chen ‘677, for the purpose of allowing the mounting the roll without interfering with the upper and lower boss.

Further, Gooding only teaches notches and logs on the upper boss but not on the lower boss.
However, Johancen, Figures 1-4, teaches that it is known to have notches 15 on each side of a roll and lugs 24 engaging each of the notches.
It would have been obvious to one of ordinary skill in the art to provide Gooding with a notch and lug on each side of the roll, as taught by Johancen, for the purpose of securely fixing the roll on the bosses thereby eliminating the chance of relative rotation between the elements.
With respect to Claim 2, Gooding further teaches wherein the wrap dispenser is manually operated.  
With respect to Claim 3, Gooding further teaches wherein the core 31 is comprised of metal, plastic, paper, cardstock, or a combination thereof.  
With respect to Claim 4, Gooding further teaches wherein the notches having a shape selected from the group including, square, rectangular, circular, triangular, star, or a combination thereof.  
With respect to Claim 5, Gooding further teaches wherein the core is a hollow tube.
With respect to Claim 7, Gooding further teaches wherein a portion or all of the upper 26 and lower boss 10 are inserted within the core of the film roll 11 when loaded into the wrap dispenser.  
Claim 8, Chen ‘677 further teaches wherein the boss handle operationally associated with the upper boss and passing through the first frame member is spring loaded to compress and secure a film roll between the upper boss and lower boss.  
With respect to Claim 9, Gooding further teaches wherein the first roller and the second roller include pre-stretch gears 33,34 operationally associated with the first roller and the second roller which pre-stretches the stretch film as it is dispensed from the wrap dispenser.
With respect to Claim 10, Gooding in view of Johancen and Chen ‘677 are advance above.
Gooding in view of Johancen and Chen ‘677 teach all the elements of the dispenser but it is unclear whether the pre-stretch gears pre-stretch the stretch film at an amount between 20% and 40%.  
However, it would have been an obvious matter of design choice, as determined through routine experimentation and optimization, to dimension the percentage for prestretching the gears of Gooding as specified in Claim 10, line 2 because one of ordinary skill would have been expected to have routinely experimented to determine the optimum dimensions for a particular use.
	With respect to Claims 11-15 and 17-20, the method described in these claims would inherently result from the use of apparatus of Gooding in Johancen and Chen ‘677 as advanced above.
Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gooding in Johancen and Chen ‘677 as applied to Claims 1-5 and 7-10 above, and further in view of Yu Chen (U.S. Patent Application Publication No. 2015/0353215), hereinafter “Chen ‘215”.
With respect to Claim 6, Gooding in view of Johancen and Chen ‘677 are advanced above.
Gooding in view of Johancen and Chen ‘677 teach all the elements of the dispenser except for the first roller further includes a tension adjustment handle which allows a user to adjust the amount of tension applied to the stretch film as it passes between the first roller and the second roller of the wrap dispenser.  
However, Chen ‘215, Figure 4, teaches a first roller 31 further including a tension adjustment handle 40.
It would have been obvious to one of ordinary skill in the art to provide Gooding in view of Johancen and Chen ‘677 with a tension adjustment handle, as taught by Chen ‘215, for the purpose of controlling the pulling force on the film.
With respect to Claim 16, the method described in these claims would inherently result from the use of apparatus of Gooding in Johancen, Chen ‘677, and Chen ‘215 as advanced above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953.  The examiner can normally be reached on Monday to Friday 9:00 AM to 8:00 PM MDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM A. RIVERA/            Primary Examiner, Art Unit 3654